OPINION — AG — ** LEGAL AGE — ALCOHOLIC CONSUMPTION — JUVENILES ** ALTHOUGH IT IS UNLAWFUL, PURSUANT TO 37 O.S. 241 [37-241], TO SELL 3.2% BEER TO PERSONS UNDER TWENTY ONE(21) AND IT IS A MISDEMEANOR, IN VIOLATION OF 37 O.S. 246 [37-246], FOR PERSONS UNDER TWENTY ONE(21) TO CONSUME 3.2% BEER IN ANY PUBLIC PLACE IN THE ABSENCE OF THE DIRECT SUPERVISION OF THEIR PARENT OR GUARDIAN, THERE IS NO STATE STATUTE SPECIFICALLY PROSCRIBING POSSESSION OF 3.2% BEER BY PERSONS UNDER TWENTY ONE(21). THUS, THERE IS 'NO' REQUIREMENT OF A LEGAL AGE FOR THE POSSESSION OF 3.2% BEER. NOTE, HOWEVER, NOTHING IN THIS OPINION PRECLUDES ANY MUNICIPAL AUTHORITY FROM LEGISLATING THIS AREA. (INTOXICATING LIQUOR, BEER, POSSESSION, SELL, MINOR, INTOXICATING BEVERAGES) CITE: 37 O.S. 241 [37-241], 37 O.S. 243 [37-243], 37 O.S. 246 [37-246] (MARY F. WILLIAMS)